Opinion by
Judge Cofer :
The evidence that the appellee took possession of the land in contest under the parol contract to purchase it of the appellant is conclusive and uncontradicted, and it also appeared in the evidence that he has continued in possession ever since. Having entered under the appellant, the appellee is estopped to deny his title, and cannot set up a title acquired by him while so in possession, but must surrender his possession and divest himself of the advantage gained by the possession received from the appellant, and when he does so, and the parties are in statu quo, he may in a suit test the relative strength of the title of himself ánd the appellant.
Wherefore the judgment is reversed, and the cause is remanded with directions to render judgment for the appellant, and to compel the surrender of the possession to him.